Case 9:20-cv-00220-RC-KFG Document 4 Filed 01/06/21 Page 1 of 2 PageID #: 18



                             ** NOT FOR PRINTED PUBLICATION**

                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION


DERRICK LAVEN HAYTER                                §

VS.                                                 §              CIVIL ACTION NO. 9:20-CV-220

420TH JUDICIAL DISTRICT COURT,                      §
NACOGDOCHES

                             ORDER ACCEPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION
           Petitioner, Derrick Lavon Hayter, a pre-trial detainee currently confined at the Nacogdoches

County Jail, proceeding pro se, brings this petition for writ of habeas corpus filed pursuant to 28

U.S.C. § 2241.

           The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends the habeas petition be dismissed without prejudice for failure to

exhaust administrative remedies (docket entry no. 3).

           The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings.                 No

objections to the Report and Recommendation of United States Magistrate Judge have been filed

to date.

                                                 ORDER
                        The findings of fact and conclusions of law of the Magistrate Judge are correct,

 and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this
Case 9:20-cv-00220-RC-KFG Document 4 Filed 01/06/21 Page 2 of 2 PageID #: 19



case in accordance with the Magistrate Judge’s recommendations.

          So ORDERED and SIGNED, Jan 06, 2021.


                                                          ____________________
                                                          Ron Clark
                                                          Senior Judge




                                             2
